Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
REMINDER: Applicant’s election without traverse of Species II in the reply filed on 9/29/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Applicant’s use of the term “bracket” in the specification and its depiction in the figures is vague and indefinite.
The term “bracket” is generally defined as “a right-angled support attached to and projecting from a wall for holding a shelf, lamp, or other object.”  The specification fails to specifically recite the structure of the bracket in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention 
The depiction of the “bracket” in the figures is shown as a rectangular box with dashed lines and thus fails to remedy the inadequacy of the description in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
As discussed above, the details of the “bracket” are unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 11-15 (1-5 and 10-15 as understood), are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wong (6,537,062), which shows all of the claimed limitations.  Wong shows: 
1. (Original) A cigarette lighter comprising: a fuel reservoir 111 configured to contain a combustible fuel; a pre-mixing burner flame generating unit 22 configured to mix the combustible fuel with air and contain a flame (fig. 1; col. 3, line 35 – col. 4, line 44); a valve 21 in fluidic communication with the fuel reservoir and the pre-mixing burner flame generating unit and configured to facilitate the combustible fuel to enter the pre-mixing burner flame generating unit when the valve is actuated (col. 3, line 35 – col. 4, line 44); a bracket 252 configured to actuate the valve when a force is applied by a user (via the top portion of bracket 252, as shown by the down arrow above the bracket in fig. 2A); a friction wheel 32 assembly in mechanical communication (attached via other components of the whole) with the bracket and configured to rotate 31 in mechanical communication with the friction wheel assembly and configured to emit sparks when the friction wheel assembly is rotated about the axis by a user (fig. 1).  
2. (Original) The cigarette lighter of claim 1, further comprising a gas lever 14 in mechanical communication with the valve and the bracket, the gas lever being configured to facilitate the actuation of the valve when a force is applied to the bracket by a user (col. 4, lines 5-12).  
3. (Original) The cigarette lighter of claim 2, wherein the gas lever rotates about a gas lever fulcrum (fig. 1,2A).  
4. (Original) The cigarette lighter of claim 3, further comprising a spring 311, wherein the flint is located between the friction wheel assembly and the spring and the spring being configured to apply a spring force on the flint to force the flint against the friction wheel assembly (fig. 1,2A).  
5. (Original) The cigarette lighter of claim 4, wherein the spring force lies along an axis that is perpendicular to the axis of rotation of the friction wheel assembly (fig. 1,2A).  

11. (Currently Amended) A cigarette lighter comprising: 3a body 11 extending along an axis and having a first end and a second end opposite the first end (fig. 1); a fuel reservoir 111 located within the body and configured to contain a combustible fuel; a pre-mixing burner flame generating unit 22 located adjacent to the first end of the body and configured to mix the combustible fuel with air and contain a flame (col. 3, line 35 – col. 4, line 44); a valve 21 in fluidic communication with the fuel reservoir and the pre-mixing burner flame generating unit and configured to facilitate the combustible fuel to enter the pre-mixing burner flame generating unit when the valve is actuated (fig. 1; col. 3, line 35 – col. 4, line 44); and a gas discharge and ignition operating unit 252 located adjacent to the [[the]] first end of the body and adjacent to the pre-mixing burner flame generating unit, the gas discharge and ignition operating unit being configured to actuate the valve and emit sparks when one or more forces are applied the gas discharge and ignition operating unit by a user (fig. 1; col. 3, line 35 – col. 4, line 44).  
12. (Original) The cigarette lighter of claim 11, wherein the gas discharge and ignition operating unit further includes: a gas lever in mechanical communication (see previous claims).  
13. (Original) The cigarette lighter of claim 12, wherein the one or more forces include a force on the bracket parallel to the axis of the body and a rotational force to the friction wheel assembly (see previous claims).  
14. (Original) The cigarette lighter of claim 13, further comprising a spring, wherein the flint is located between the friction wheel assembly and the spring and the spring being configured to apply a spring force on the flint to force the flint against the friction wheel assembly (see previous claims).  
15. (Original) The cigarette lighter of claim 14, wherein the spring force lies along an axis that is perpendicular to the axis of rotation of the friction wheel assembly (see previous claims).  


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

March 16, 2022

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762